UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/12 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 33 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 45 Information About the Renewal of the Fund’s Management, Portfolio Allocation Management and Sub-Invesment Advisory Agreements 53 Board Members Information 56 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Select Managers Small Cap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Select Managers Small Cap Value Fund, covering the 12-month period from December 1, 2011, through November 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, equities generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted respectable returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels, as growth early in the new year may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, resolution of these issues may prompt corporate decision-makers to increase capital spending later in the year, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2011, through November 30, 2012, as provided by Keith L. Stransky and Robert B. Mayerick, Portfolio Allocation Managers, EACM Advisors LLC Fund and Market Performance Overview For the 12-month period ended November 30, 2012, Dreyfus Select Managers Small Cap Value Fund’s Class A shares produced a total return of 15.04%, Class C shares returned 14.16% and Class I shares returned 15.45%. 1 In comparison, the Russell 2000Value Index (the “Index”), the fund’s benchmark, returned 15.05% for the same period. 2 Small-cap value stocks generally rallied over the reporting period as investors responded to improving economic conditions. The fund’s Class I shares produced fractionally higher returns than its benchmark, primarily due to strong results from the financials sector. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in the stocks of small-cap companies.The fund uses a “multi-manager” approach by selecting one or more sub-advisers to manage its assets.As the fund’s portfolio allocation managers, we seek sub-advisers that complement one another’s style of investing, consistent with the fund’s investment goal.We monitor and evaluate the performance of the sub-advisers and will make corresponding recommendations to Dreyfus and the fund’s Board based on our evaluations. The fund’s assets are currently under the day-to-day portfolio management of seven sub-advisers, each acting independently of one another and using its own methodology to select portfolio investments.As of the end of the reporting period, 18% of the fund’s assets are under the management of Thompson, Siegel and Walmsley, LLC, which employs a combination of quantitative and qualitative security selection methods based on a four-factor valuation model.Approximately 23% of the fund’s assets are under the management of Walthausen & Co., LLC, which uses a proprietary valuation model to identify companies that are trading at a discount to their intrinsic values. Approximately 14% of the fund’s assets are under the management of Neuberger Berman Management LLC, which uses fundamental analysis and a bottom-up stock selection process to identify publicly traded small-cap companies selling at a material The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) discount to their intrinsic value.Approximately 28% of the fund’s assets are under the management of Lombardia Capital Partners, LLC, which uses fundamental analysis and a bottom-up value-oriented approach in seeking stocks trading below their intrinsic values. Approximately 11% of the fund’s assets are under the management of Iridian Asset Management LLC, which employs bottom-up stock selection and a disciplined valuation process to identify and invest in corporate change.Approximately 5% of the fund’s assets are under the management of Vulcan Value Partners, LLC, which seeks companies with sustainable competitive advantages that may enable them to earn superior cash returns on capital.Approximately 1% of the fund’s assets are under the management of Kayne Anderson Rudnick Investment Management, LLC, which was added as a sub-adviser on August 15, 2012, and employs a fundamental, bottom-up, research-driven investment process in seeking to identify high quality companies whose securities are trading at attractive valuations.These percentages can change over time, within ranges described in the prospectus. Economic Optimism Lifted U.S. Equities The reporting period began in the aftermath of pronounced stock market weakness, resulting in attractive valuations across several market sectors. By the first quarter of 2012, stocks were rallying amid stronger U.S. employment gains and a quantitative easing program in Europe. Corporate earnings remained strong, and many companies had shored up their balance sheets. Investors grew more tolerant of risks, focusing more on business fundamentals and less on news headlines. These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed and measures to relieve Europe’s fiscal pressures encountered resistance. However, investor sentiment soon improved when several central banks, including the Federal Reserve Board and European Central Bank, announced measures to stimulate their economies. Ensuing market rallies enabled the benchmark to end the reporting period with double-digit gains. Financial Stocks Buoyed Relative Performance The fund’s investments proved particularly successful in the financials sector, where mortgage servicing providers Ocwen Financial and Altisource Portfolio Solutions advanced strongly after Ocwen Financial made an accretive acquisition. In other areas, engineering and construction firm The Shaw Group was acquired by a former competitor, and home health care provider Lincare Holdings was taken over by a German gas producer. 4 The fund achieved less favorable results in the information technology sector, where relatively heavy exposure weighed on relative performance. Disappointments in the sector included components manufacturer Pulse Electronics which missed earnings targets, and solar equipment and services provider GT Advanced Technologies, which warned of a challenging 2013. Economic Recovery Remains Intact We are optimistic about the prospects for small-cap value stocks. Accommodative monetary policies are expected to keep the economy growing at a moderate pace, and large-cap companies have plenty of cash available to acquire smaller businesses. We believe the fund is well positioned for this environment, as its holdings have lower valuations than the benchmark, on average, but with higher growth rates.The fund’s sub-advisers, in part, have focused on investment managers seeking companies with steady growth rates, reasonable valuations, and businesses that tend to be relatively insensitive to economic cycles. In the aggregate, the sub-advisers have also found a number of opportunities in the industrials and information technology sectors, but fewer among financial companies and utilities. December 17, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2013, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Select Managers Small Cap Value Fund on 12/17/08 (inception date) to a $10,000 investment made in the Russell 2000 Value Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/12 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 12/17/08 % % without sales charge 12/17/08 % % Class C shares with applicable redemption charge † 12/17/08 % % without redemption 12/17/08 % % Class I shares 12/17/08 % % Russell 2000 Value Index 12/31/08 % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 12/31/08 is used as the beginning value on 12/17/08. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Small CapValue Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 7.22 $ 11.05 $ 5.12 Ending value (after expenses) $ 1,109.10 $ 1,105.30 $ 1,111.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.91 $ 10.58 $ 4.90 Ending value (after expenses) $ 1,018.15 $ 1,014.50 $ 1,020.15 † Expenses are equal to the fund’s annualized expense ratio of 1.37% for Class A, 2.10% for Class C and .97% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2012 Common Stocks—96.1% Shares Value ($) Aerospace & Defense—1.7% Aerovironment 17,450 a 356,154 Curtiss-Wright 18,768 595,509 DigitalGlobe 34,200 a,b 852,948 Hexcel 98,342 a 2,542,141 Moog, Cl. A 5,820 a 213,943 Spirit Aerosystems Holdings, Cl. A 48,930 a 770,647 Teledyne Technologies 14,800 a 932,400 Textron 35,200 826,848 Triumph Group 4,390 288,028 Air Freight & Logistics—.3% Air Transport Services Group 180,736 a 684,989 Atlas Air Worldwide Holdings 15,600 a 675,168 Airlines—.4% Hawaiian Holdings 112,100 a 699,504 SkyWest 72,090 835,523 Auto Components—1.6% Cooper Tire & Rubber 164,616 4,112,108 Exide Technologies 143,890 a 415,842 Gentherm 64,400 a 778,596 Modine Manufacturing 89,600 a 663,040 Visteon 15,010 a 752,001 Automobiles—.3% Thor Industries 30,631 Beverages—.2% Constellation Brands, Cl. A 16,000 a 574,080 National Beverage 8,895 152,638 Biotechnology—.1% Alkermes 20,020 a The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Building Products—.6% AAON 38,147 802,994 Gibraltar Industries 55,787 a 773,766 NCI Building Systems 85,790 a 1,122,991 Capital Markets—2.9% Ares Capital 184,215 3,267,974 Eaton Vance 37,607 1,198,911 Fifth Street Finance 150,904 b 1,626,745 Investment Technology Group 54,065 a 483,341 Janus Capital Group 94,767 777,089 Piper Jaffray 24,040 a 682,015 Waddell & Reed Financial, Cl. A 69,369 2,253,799 Walter Investment Management 49,540 2,094,551 Chemicals—3.4% American Vanguard 25,100 835,077 Balchem 1,960 70,070 Chemtura 60,100 a 1,221,232 Cytec Industries 8,800 604,032 Ferro 168,770 a 484,370 KMG Chemicals 45,001 819,918 Kraton Performance Polymers 90,970 a 2,136,886 LSB Industries 47,290 a 1,580,905 Omnova Solutions 138,200 a 1,025,444 PolyOne 106,270 2,140,278 RPM International 44,865 1,301,534 Sensient Technologies 38,673 1,399,963 TPC Group 20,000 a 960,600 Commercial Banks—8.8% BancorpSouth 89,279 1,181,161 Bank of Hawaii 32,644 b 1,419,035 Bank of the Ozarks 4,600 146,188 BankUnited 23,700 556,950 BBCN Bancorp 157,545 1,792,862 Bryn Mawr Bank 53,520 1,152,286 10 Common Stocks (continued) Shares Value ($) Commercial Banks (continued) Centerstate Banks 91,120 716,203 City Holding 33,590 b 1,128,624 City National 9,200 447,948 Columbia Banking System 53,300 919,958 Comerica 28,827 852,991 Community Bank System 82,453 b 2,216,337 Cullen/Frost Bankers 5,153 281,405 CVB Financial 125,100 1,271,016 East West Bancorp 67,818 1,434,351 F.N.B 135,818 1,466,834 First Bancorp 11,100 123,654 First Commonwealth Financial 99,000 634,590 First Financial Bankshares 35,940 b 1,398,425 First Merchants 39,447 535,690 First Midwest Bancorp 55,178 689,725 First Niagara Financial Group 293,684 2,214,377 Hancock Holding 95,719 3,007,491 Huntington Bancshares 137,400 845,010 IBERIABANK 28,200 1,374,750 Independent Bank 7,740 b 222,138 Investors Bancorp 23,272 398,417 National Bank Holdings, Cl. A 29,940 548,501 SVB Financial Group 18,700 a 1,032,614 TCF Financial 89,100 1,058,508 Texas Capital Bancshares 40,600 a 1,828,624 Trustmark 36,381 808,386 Umpqua Holdings 176,710 2,060,439 Union First Market Bankshares 45,904 701,872 Westamerica Bancorporation 3,210 136,618 Wintrust Financial 37,400 1,375,946 Commercial Service & Supply—2.8% ACCO Brands 193,686 a 1,305,444 Asta Funding 60,630 560,221 Avery Dennison 45,770 1,531,007 Brink’s 36,500 1,002,290 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Commercial Service & Supply (continued) Ceco Environmental 43,480 405,234 Covanta Holding 59,800 1,129,024 Deluxe 130,090 3,746,592 Encore Capital Group 47,600 a,b 1,265,208 Ennis 52,064 792,414 Metalico 123,690 a 206,562 Communications Equipment—2.7% ADTRAN 5,375 b 105,565 Arris Group 76,700 a 1,071,499 Aviat Networks 186,918 a 514,024 Black Box 63,306 1,560,493 Brocade Communications Systems 194,700 a 1,105,896 Ciena 35,200 a,b 523,776 Emulex 171,170 a 1,258,100 Infinera 103,300 a,b 576,414 Ituran Location and Control 54,344 710,276 Oplink Communications 100,823 a 1,562,756 Plantronics 69,386 2,333,452 Sierra Wireless 54,800 a 424,152 Computers & Peripherals—1.3% Electronics for Imaging 85,565 a 1,570,973 Lexmark International, Cl. A 77,610 b 1,888,251 Logitech International 106,000 b 752,600 Quantum 575,420 a 690,504 Silicon Graphics International 64,110 a,b 537,883 Construction & Engineering—2.1% Aegion 35,113 a 724,030 Dycom Industries 5,100 a 91,596 Foster Wheeler 26,748 a 600,760 Granite Construction 13,601 416,191 KBR 44,500 1,237,100 Layne Christensen 43,290 a 995,237 Orion Marine Group 87,933 a 624,324 12 Common Stocks (continued) Shares Value ($) Construction & Engineering (continued) Pike Electric 53,301 a 527,680 Shaw Group 42,715 a 1,919,185 Tutor Perini 136,795 a 1,759,184 Consumer Finance—1.7% Cash America International 20,600 767,144 DFC Global 56,400 a 984,180 First Cash Financial Services 28,170 a 1,360,893 Netspend Holdings 167,230 a 1,948,230 World Acceptance 32,977 a,b 2,407,651 Container & Packaging—1.0% AptarGroup 3,000 143,010 Crown Holdings 32,900 a 1,228,815 Greif, Cl. A 25,094 1,029,607 Sealed Air 57,500 967,150 Sonoco Products 38,460 1,156,492 Distributors—.1% VOXX International 46,700 a Diversified Consumer Services—.5% Coinstar 20,600 a,b 969,024 Hillenbrand 7,815 165,365 Universal Technical Institute 91,343 865,018 Diversified Financial Services—.7% Leucadia National 27,510 609,346 NASDAQ OMX Group 37,920 918,802 PHH 74,130 a,b 1,624,188 Diversified Telecommunications—.2% MagicJack VocalTec 39,150 a,b Electric Utilities—1.2% Empire District Electric 66,301 1,326,020 PNM Resources 42,400 895,912 Portland General Electric 69,254 1,871,936 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Electric Utilities (continued) UNS Energy 28,000 1,192,240 Electrical Equipment—1.1% EnerSys 34,659 a 1,207,519 Franklin Electric 17,201 1,024,492 Generac Holdings 28,100 b 916,903 GrafTech International 128,428 a,b 1,245,752 LSI Industries 70,765 482,617 Electronic Equipment & Instruments—3.9% Anixter International 16,434 1,003,789 Badger Meter 3,475 156,583 Benchmark Electronics 62,253 a 967,412 Cognex 2,640 94,565 CTS 161,096 1,427,311 Dolby Laboratories, Cl. A 22,000 a,b 734,140 GSI Group 61,420 a 466,178 Itron 19,240 a 842,712 Mercury Systems 41,500 a 364,785 Methode Electronics 56,910 513,897 Park Electrochemical 60,851 1,482,939 Plexus 45,227 a 1,047,006 Power-One 376,181 a,b 1,561,151 Pulse Electronics 287,328 91,945 Radisys 186,488 a 419,598 ScanSource 18,273 a 539,967 SYNNEX 37,280 a 1,230,986 Vishay Intertechnology 335,830 a 3,257,551 Vishay Precision Group 39,265 a 479,033 Energy Equipment & Services—1.9% Bristow Group 15,899 828,338 Cal Dive International 447,610 a 702,748 CARBO Ceramics 1,000 76,570 Helix Energy Solutions Group 55,500 a 971,805 ION Geophysical 94,700 a 564,412 14 Common Stocks (continued) Shares Value ($) Energy Equipment & Services (continued) McDermott International 50,400 a 530,712 Newpark Resources 230,670 a,b 1,799,226 TETRA Technologies 122,800 a 859,600 Tidewater 43,731 1,961,773 Exchange-Traded Funds—.7% iShares Russell 2000 Index Fund 34,680 b Food & Staples Retailing—.4% Andersons 15,600 658,008 Nash Finch 52,050 1,098,255 Food Products—.4% Darling International 52,040 a 877,915 Hillshire Brands 22,720 632,752 Overhill Farms 41,025 a 181,330 Smithfield Foods 8,060 a 180,302 Gas Utilities—.4% Atmos Energy 51,832 Health Care Technology—.3% Allscripts Healthcare Solutions 100,990 a Healthcare Equipment & Supplies—1.8% Accuray 83,670 a 525,448 AngioDynamics 59,979 a 632,179 CryoLife 103,457 614,534 Hill-Rom Holdings 66,928 1,871,307 Merit Medical Systems 46,079 a 639,577 Natus Medical 51,446 a 582,369 NxStage Medical 38,240 a 459,645 Symmetry Medical 184,768 a 1,801,488 Syneron Medical 72,720 a 606,485 Young Innovations 1,880 68,000 Healthcare Providers & Services—2.5% Acadia Healthcare 33,900 a 778,005 Air Methods 9,200 a 1,004,364 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Healthcare Providers & Services (continued) AmSurg 55,111 a 1,544,210 Bio-Reference Labs 51,390 a,b 1,353,099 Chemed 8,500 578,680 Health Net 23,460 a 552,483 HealthSouth 8,630 a 189,774 Kindred Healthcare 197,206 a 2,139,685 Magellan Health Services 32,900 a 1,706,852 Owens & Minor 6,585 180,297 Universal American 70,650 585,688 Hotels, Restaurants & Leisure—2.4% Cracker Barrel Old Country Store 30,612 1,881,107 Interval Leisure Group 20,646 388,764 Jack in the Box 34,100 a 939,455 Krispy Kreme Doughnuts 200,740 a 1,826,734 Multimedia Games Holding Company 47,400 a 700,572 Nathan’s Famous 10,711 a 339,110 Ruby Tuesday 85,380 a 666,818 Ruth’s Hospitality Group 82,211 a 616,582 Scientific Games, Cl. A 108,700 a 905,471 SHFL Entertainment 46,900 a 645,344 Sonic 41,134 a 416,687 Wendy’s 232,010 b 1,081,167 Household Durables—1.2% Beazer Homes USA 39,270 a,b 586,301 CSS Industries 40,200 824,904 Harman International Industries 5,120 202,547 Jarden 11,225 593,915 Lifetime Brands 20,939 209,390 M/I Homes 80,690 a 1,775,987 Tupperware Brands 12,786 829,172 16 Common Stocks (continued) Shares Value ($) Household Products—.1% Church & Dwight 3,770 204,145 WD-40 4,420 208,801 Independent Power Prod. & Energy Traders—.3% GenOn Energy 273,200 a 696,660 Ormat Technologies 40,500 b 746,010 Industrial Conglomerates—.5% Standex International 47,200 Insurance—5.4% American Equity Investment Life Holding 238,785 b 2,753,191 American Financial Group 6,990 277,153 Argo Group International Holdings 18,460 612,687 Aspen Insurance Holdings 48,200 1,508,660 Assurant 6,310 215,865 Donegal Group, Cl. A 31,546 436,281 Endurance Specialty Holdings 28,504 1,145,861 Everest Re Group 7,583 822,528 FBL Financial Group, Cl. A 21,604 718,117 Fidelity National Financial, Cl. A 44,000 1,065,240 Hanover Insurance Group 24,092 880,563 HCC Insurance Holdings 72,982 2,691,576 Horace Mann Educators 35,200 673,024 Navigators Group 17,233 a 903,182 Platinum Underwriters Holdings 17,566 782,038 Primerica 65,970 1,888,721 ProAssurance 1,961 177,823 RLI 19,695 1,269,146 Tower Group 178,287 3,013,050 Validus Holdings 36,988 1,311,594 Internet & Catalog Retail—.2% Shutterfly 39,000 a The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Internet Software & Services—.5% DealerTrack Holdings 31,650 a 851,068 Digital River 62,200 a 908,742 Unwired Planet 247,632 a 339,256 IT Services—3.0% Acxiom 79,834 a 1,412,263 CACI International, Cl. A 47,600 a 2,434,740 Cardtronics 46,600 a 1,069,004 Cass Information Systems 3,880 182,321 Computer Services 2,735 82,023 Convergys 154,550 2,412,526 CoreLogic 58,900 a 1,521,976 DST Systems 18,100 1,043,284 Heartland Payment Systems 30,884 915,093 Jack Henry & Associates 5,460 212,230 MoneyGram International 49,000 a 588,490 NeuStar, Cl. A 23,143 a 930,349 Online Resources 106,250 a 245,437 Syntel 3,435 206,650 Leisure Equipment & Products—.1% JAKKS Pacific 45,958 b Life Sciences Tools & Services—.5% Affymetrix 102,600 a,b 341,658 Cambrex 47,900 a 525,463 Charles River Laboratories International 29,800 a 1,143,426 Machinery—4.1% Actuant, Cl. A 40,050 1,152,238 Albany International, Cl. A 30,710 660,572 Altra Holdings 40,450 760,864 CLARCOR 3,265 151,431 18 Common Stocks (continued) Shares Value ($) Machinery (continued) Columbus McKinnon 65,220 a 975,691 Donaldson 14,579 489,563 ESCO Technologies 26,600 976,220 Flow International 178,700 a 562,905 Gardner Denver 4,384 306,222 Graco 4,145 204,804 Harsco 26,550 534,982 Hyster-Yale Materials Handling 10,260 425,585 Hyster-Yale Materials Handling, Cl. B 10,260 425,585 IDEX 10,826 486,629 ITT 40,200 899,274 John Bean Technologies 53,010 863,533 Lincoln Electric Holdings 20,030 951,626 Lydall 67,791 a 887,384 Manitowoc 44,400 666,000 Navistar International 25,100 a,b 512,291 Tennant 26,200 999,268 Titan International 80,420 b 1,634,939 TriMas 62,690 a 1,623,671 Twin Disc 28,200 b 481,092 Marine—.1% Danaos 115,000 a Media—.6% John Wiley & Sons, Cl. A 11,170 476,959 Meredith 25,078 b 781,932 Valassis Communications 52,730 a,b 1,369,925 Metals & Mining—2.1% Carpenter Technology 4,110 199,171 Haynes International 27,080 1,260,303 Kaiser Aluminum 29,005 1,765,534 Materion 43,910 900,155 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Metals & Mining (continued) Metals USA Holdings 76,910 1,202,872 Noranda Aluminum Holding 123,800 734,134 Olympic Steel 25,400 b 502,158 RTI International Metals 28,080 a 696,384 Stillwater Mining 45,920 a 527,162 Worthington Industries 59,400 1,399,464 Multi-Utilities—.3% NorthWestern 35,800 Office Electronics—.4% Zebra Technologies, Cl. A 49,066 a Oil, Gas & Consumable Fuels—3.3% Berry Petroleum, Cl. A 63,888 1,987,556 Callon Petroleum 147,490 a 691,728 Energy XXI 28,900 b 915,552 EPL Oil & Gas 60,280 a 1,265,277 Gulfport Energy 47,530 a 1,808,041 Halcon Resources 136,370 a 842,767 Northern Oil and Gas 73,982 a,b 1,161,517 PetroQuest Energy 100,880 a,b 537,690 Stone Energy 61,430 a 1,273,444 Synergy Resources 162,220 a 627,791 TransGlobe Energy 55,000 a 569,800 Warren Resources 266,219 a 732,102 Western Refining 50,700 b 1,472,835 World Fuel Services 5,395 210,135 Paper & Forest Products—.9% Glatfelter 87,429 1,485,419 Mercer International 180,915 a 1,255,550 Schweitzer-Mauduit International 26,408 989,508 20 Common Stocks (continued) Shares Value ($) Personal Products—1.0% Medifast 24,700 a 783,484 Nu Skin Enterprises, Cl. A 75,062 b 3,407,815 Pharmaceuticals—.7% Flamel Technologies, ADR 228,462 a 740,217 MAP Pharmaceuticals 18,280 a,b 291,383 Nektar Therapeutics 23,017 a,b 150,301 Questcor Pharmaceuticals 29,400 b 762,930 Sagent Pharmaceuticals 30,480 a,b 454,152 Santarus 81,600 a 813,552 Professional Services—3.3% Acacia Research 37,850 a 841,405 American Reprographics 156,480 a 394,330 Barrett Business Services 19,971 664,036 CBIZ 215,919 a,b 1,254,489 CDI 61,763 1,020,325 Corporate Executive Board 3,720 159,216 Dun & Bradstreet 12,965 1,026,569 FTI Consulting 80,740 a 2,495,673 Kelly Services, Cl. A 56,200 767,692 Korn/Ferry International 135,202 a 1,949,613 Lender Processing Services 150,420 3,737,937 Real Estate Investment Trusts—2.8% Brandywine Realty Trust 54,800 c 653,764 Capstead Mortgage 78,900 c 957,846 EPR Properties 2,400 108,840 First Potomac Realty Trust 49,442 c 579,955 Glimcher Realty Trust 11,824 c 126,753 Hersha Hospitality Trust 339,958 c 1,594,403 LaSalle Hotel Properties 29,500 c 711,245 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Real Estate Investment Trusts (continued) Medical Properties Trust 202,304 c 2,360,888 Omega Healthcare Investors 131,160 c 3,006,187 PS Business Parks 11,300 c 728,737 Ramco-Gershenson Properties Trust 81,215 c 1,086,657 Real Estate Management & Development—.4% Altisource Portfolio Solutions 17,113 a Road & Rail—.9% Arkansas Best 54,345 449,977 Avis Budget Group 58,400 a 1,106,096 Con-way 28,300 794,947 Landstar System 4,110 207,843 Ryder System 23,700 1,115,559 Semiconductors & Semiconductor Equipment—2.1% Cabot Microelectronics 4,365 142,386 Ceva 25,900 a 391,349 FormFactor 157,632 a 698,310 Freescale Semiconductor 50,870 a,b 471,056 GT Advanced Technologies 428,100 a,b 1,442,697 Integrated Silicon Solution 78,743 a 689,789 Kulicke & Soffa Industries 105,850 a 1,209,865 LTX-Credence 80,142 a 455,207 Rambus 75,200 a 367,728 Silicon Image 211,500 a 985,590 Spansion, Cl. A 43,840 a 513,805 Teradyne 29,050 a 454,342 Ultratech 25,000 a 820,500 Veeco Instruments 12,760 a,b 363,150 22 Common Stocks (continued) Shares Value ($) Software—2.7% Accelrys 79,000 a 695,990 American Software, Cl. A 135,776 1,095,712 Cadence Design Systems 71,100 a 905,103 Comverse 20,133 579,227 Comverse Technology 122,430 a 435,851 Ebix 10,950 184,069 Fair Isaac 16,433 703,661 FalconStor Software 295,918 a 707,244 NetScout Systems 38,600 a 969,632 Progress Software 31,990 a 643,319 Rovi 55,960 a 858,426 SeaChange International 66,200 a 612,350 TiVo 101,700 a 1,189,890 Tyler Technologies 15,600 a 731,952 Verint Systems 42,110 a,b 1,169,395 Specialty Retail—4.2% Barnes & Noble 62,800 a,b 901,180 Bebe Stores 105,416 396,364 Chico’s FAS 37,890 706,648 Express 25,900 a 386,687 Finish Line, Cl. A 51,400 1,060,382 Guess? 15,780 408,229 JOS. A. Bank Clothiers 36,410 a,b 1,569,272 Kirkland’s 47,740 a 433,957 Men’s Wearhouse 41,400 1,343,016 Office Depot 275,090 a 924,302 OfficeMax 232,200 2,322,000 PEP Boys-Manny Moe & Jack 127,130 b 1,343,764 RadioShack 149,800 b 304,094 Rent-A-Center 144,695 5,029,598 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Specialty Retail (continued) Sonic Automotive, Cl. A 52,129 b 1,029,026 Textiles, Apparel & Luxury Goods—1.5% Aeropostale 35,060 a 484,179 American Eagle Outfitters 32,950 698,540 Ascena Retail Group 85,937 a 1,727,334 Delta Apparel 45,995 a 667,387 G-III Apparel Group 16,100 a 612,605 Iconix Brand Group 119,354 a 2,406,176 Thrifts & Mortgage Finance—1.8% Astoria Financial 61,000 b 569,130 Brookline Bancorp 72,744 615,414 Dime Community Bancshares 67,230 937,858 First Financial Holdings 55,266 745,538 Flushing Financial 45,015 673,424 Heritage Financial Group 51,954 682,676 Ocwen Financial 66,400 a 2,381,104 Rockville Financial 53,488 694,274 Washington Federal 36,168 581,220 Tobacco—.1% Universal 11,600 b Trading Companies & Distributors—.6% CAI International 59,250 a 1,185,000 DXP Enterprises 17,800 a 859,562 Lawson Products 31,896 b 264,099 Textainer Group Holdings 12,700 b 383,286 Total Common Stocks (cost $381,504,476) 24 Investment of Cash Collateral for Securities Loaned—10.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $43,410,240) 43,410,240 d Total Investments (cost $424,914,716) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At November 30, 2012, the value of the fund’s securities on loan was $42,385,211 and the value of the collateral held by the fund was $43,724,540, consisting of cash collateral of $43,410,240 and U.S. Government & Agency securities valued at $314,300. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.7 Utilities 2.2 Banks 10.6 Semiconductors & Money Market Investment 10.1 Semiconductor Equipment 2.1 Technology Hardware & Equipment 8.3 Automobiles & Components 1.9 Materials 7.4 Transportation 1.7 Software & Services 6.2 Pharmaceuticals, Commercial & Professional Services 6.1 Biotech & Life Sciences 1.3 Insurance 5.4 Household & Personal Products 1.1 Diversified Financials 5.3 Exchange-Traded Funds .7 Energy 5.2 Food, Beverage & Tobacco .7 Health Care Equipment & Services 4.6 Media .6 Retailing 4.5 Food & Staples Retailing .4 Real Estate 3.2 Telecommunication Services .2 Consumer Services 2.9 Consumer Durables & Apparel 2.8 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $42,385,211)—Note 1(b): Unaffiliated issuers 381,504,476 414,046,970 Affiliated issuers 43,410,240 43,410,240 Cash 15,444,789 Receivable for investment securities sold 5,567,487 Dividends and securities lending income receivable 722,876 Receivable for shares of Common Stock subscribed 144,200 Prepaid expenses 31,479 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 339,855 Liability for securities on loan—Note 1(b) 43,410,240 Payable for investment securities purchased 4,079,473 Payable for shares of Common Stock redeemed 663,757 Accrued expenses 88,574 Net Assets ($) Composition of Net Assets ($): Paid-in capital 379,028,895 Accumulated undistributed investment income—net 1,890,606 Accumulated net realized gain (loss) on investments 17,324,147 Accumulated net unrealized appreciation depreciation) on investments 32,542,494 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 889,210 164,976 429,731,956 Shares Outstanding 45,318 8,683 21,655,152 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended November 30, 2012 Investment Income ($): Income: Cash dividends (net of $3,666 foreign taxes withheld at source) 5,222,988 Income from securities lending—Note 1(b) 302,904 Total Income Expenses: Management fee—Note 3(a) 3,299,659 Custodian fees—Note 3(c) 92,648 Professional fees 63,189 Registration fees 59,374 Directors’ fees and expenses—Note 3(d) 47,819 Prospectus and shareholders’ reports 16,104 Shareholder servicing costs—Note 3(c) 8,147 Loan commitment fees—Note 2 3,542 Distribution fees—Note 3(b) 1,278 Miscellaneous 26,124 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (399 ) Less—reduction in fees due to earnings credits—Note 3(c) (14 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 18,752,627 Net unrealized appreciation (depreciation) on investments 28,174,786 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2012 2011 Operations ($): Investment income—net 1,908,421 573,823 Net realized gain (loss) on investments 18,752,627 24,412,345 Net unrealized appreciation (depreciation) on investments 28,174,786 (24,681,280 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class I Shares (639,291 ) — Net realized gain on investments: Class A Shares (75,831 ) (443,790 ) Class C Shares (14,596 ) (61,614 ) Class I Shares (25,288,419 ) (14,742,480 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 118,438 830,601 Class C Shares 506 146,384 Class I Shares 147,573,196 119,134,231 Dividends reinvested: Class A Shares 75,831 43,161 Class C Shares 14,596 15,022 Class I Shares 13,220,617 6,759,296 Cost of shares redeemed: Class A Shares (421,174 ) (7,562,568 ) Class C Shares (22,518 ) (958,764 ) Class I Shares (50,912,127 ) (56,671,319 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 298,321,080 251,528,032 End of Period Undistributed investment income—net 1,890,606 621,176 28 Year Ended November 30, 2012 2011 Capital Share Transactions: Class A Shares sold 6,248 40,242 Shares issued for dividends reinvested 4,401 2,167 Shares redeemed (22,730 ) (357,221 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 30 7,198 Shares issued for dividends reinvested 869 766 Shares redeemed (1,216 ) (46,318 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 7,796,955 6,040,831 Shares issued for dividends reinvested 761,027 337,627 Shares redeemed (2,677,729 ) (2,940,158 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 18.66 19.63 15.24 12.50 Investment Operations: Investment income (loss)—net b .02 (.04 ) (.05 ) (.00 ) c Net realized and unrealized gain (loss) on investments 2.56 .23 4.47 2.74 Total from Investment Operations 2.58 .19 4.42 2.74 Distributions: Dividends from net realized gain on investments (1.62 ) (1.16 ) (.03 ) — Net asset value, end of period 19.62 18.66 19.63 15.24 Total Return (%) d 15.04 .62 29.05 21.92 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.40 1.29 1.34 2.94 f Ratio of net expenses to average net assets 1.36 1.27 1.32 1.40 f Ratio of net investment income (loss) to average net assets .12 (.18 ) (.27 ) (.02 ) f Portfolio Turnover Rate 74.74 67.49 56.03 48.43 e Net Assets, end of period ($ x 1,000) 889 1,071 7,308 6,289 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 30 Year Ended November 30, Class C Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 18.25 19.34 15.13 12.50 Investment Operations: Investment (loss)—net b (.12 ) (.18 ) (.18 ) (.10 ) Net realized and unrealized gain (loss) on investments 2.49 .25 4.42 2.73 Total from Investment Operations 2.37 .07 4.24 2.63 Distributions: Dividends from net realized gain on investments (1.62 ) (1.16 ) (.03 ) — Net asset value, end of period 19.00 18.25 19.34 15.13 Total Return (%) c 14.16 (.03 ) 28.07 21.04 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 2.03 2.10 3.70 e Ratio of net expenses to average net assets 2.12 2.02 2.08 2.15 e Ratio of net investment (loss) to average net assets (.64 ) (.92 ) (1.02 ) (.77 ) e Portfolio Turnover Rate 74.74 67.49 56.03 48.43 d Net Assets, end of period ($ x 1,000) 165 164 916 617 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class I Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 18.83 19.72 15.28 12.50 Investment Operations: Investment income—net b .10 .04 .00 c .03 Net realized and unrealized gain (loss) on investments 2.57 .23 4.47 2.75 Total from Investment Operations 2.67 .27 4.47 2.78 Distributions: Dividends from investment income—net (.04 ) — (.00 ) c — Dividends from net realized gain on investments (1.62 ) (1.16 ) (.03 ) — Total Distributions (1.66 ) (1.16 ) (.03 ) — Net asset value, end of period 19.84 18.83 19.72 15.28 Total Return (%) 15.45 1.04 29.32 22.24 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .99 .99 1.07 1.91 e Ratio of net expenses to average net assets .99 .99 1.06 1.15 e Ratio of net investment income o average net assets .52 .20 .02 .26 e Portfolio Turnover Rate 74.74 67.49 56.03 48.43 d Net Assets, end of period ($ x 1,000) 429,732 297,086 243,304 63,379 a From December 17, 2008 (commencement of operations) to November 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Small CapValue Fund (the “fund”) is a separate non-diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager.Thompson, Siegel and Walmsley, LLC (“TS&W”), Walthausen & Co., LLC (“Walthausen”), Neuberger Berman Management LLC (“Neuberger Berman”), Lombardia Capital Partners, LLC (“Lombardia”), Iridian Asset Management LLC (“Iridian”),Vulcan Value Partners, LLC (“Vulcan”) and Kayne Anderson Rudnick Investment Management, LLC (“Kayne”) serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. Effective May 10, 2012 and August 15, 2012, the Company’s Board of Directors (the “Board”) approved new sub-investment advisory agreements with Vulcan and Kayne, respectively. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unad- 34 justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 36 The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 403,413,006 425,585 †† — Equity Securities— Foreign Common Stocks † 7,361,845 — — Exchange-Traded Funds 2,846,534 — — Mutual Funds 43,410,240 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified as Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. At November 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended November 30, 2012,The Bank of New York Mellon earned $100,968 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended November 30, 2012 were as follows: Affiliated Investment Value Value Net Company 11/30/2011($) Purchases ($) Sales ($) 11/30/2012 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 11,415,857 170,177,841 138,183,458 43,410,240 10.1 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- 38 visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $11,594,979, undistributed capital gains $11,932,510 and unrealized appreciation $28,229,758. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2012 and November 30, 2011 were as follows: ordinary income $7,650,223 and $11,066,759 and long-term capital gains $18,367,914 and $4,181,125, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on November 30, 2012, the fund did not borrow under the Facilities. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2011 through April 1, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed an annual rate of 1.15% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking amounted to $399 during the period ended November 30, 2012. Pursuant to separate Sub-Investment Advisory Agreements between Dreyfus and TS&W, Walthausen, Neuberger Berman, Lombardia, Iridian, Vulcan and Kayne, Dreyfus pays each sub-investment adviser separate monthly fees at an annual percentage of the value of the fund’s average daily net assets managed by such sub-investment adviser. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2012, Class C shares were charged $1,278 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service 40 Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2012, Class A and Class C shares were charged $2,146 and $426, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $3,073 for transfer agency services and $72 for cash management services. Cash management fees were partially offset by earnings credits of $9.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $92,648 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $140 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended November 30, 2012, the fund was charged $8,650 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $308,482, Distribution Plan fees $99, Shareholder Services Plan fees $205, custodian fees $27,046, Chief Compliance Officer fees $3,318 and transfer agency fees $705. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2012, amounted to $338,828,921 and $262,868,263, respectively. At November 30, 2012, the cost of investments for federal income tax purposes was $429,227,452; accordingly, accumulated net unrealized appreciation on investments was $28,229,758, consisting of $56,640,393 gross unrealized appreciation and $28,410,635 gross unrealized depreciation. 42 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Select Managers Small Cap Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Select Managers Small CapValue Fund (one of the series comprising Strategic Funds, Inc.) as of November 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Select Managers Small CapValue Fund at November 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York January 28, 2013 The Fund 43 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby reports 46.80% of the ordinary dividends paid during the fiscal year ended November 30, 2012 as qualifying for the corporate dividends received deduction.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $3,140,185 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. Also, the fund hereby reports $.4478 per share as a short-term capital gain distribution paid and $1.1724 per share as a long-term capital gain distribution paid on December 30, 2011 and also reports $.0002 per share as a short-term capital gain distribution paid and $.0012 per share as a long-term capital gain distribution paid on March 28, 2012. 44 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of (a) the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services; (b) Dreyfus’ Portfolio Allocation Management Agreement (the “Allocation Agreement”) with EACM Advisors, LLC (“EACM”), pursuant to which EACM is responsible for evaluating and recommending sub-advisers to provide the fund with day-to-day portfolio management services, recommending the percentage of fund assets to be allocated to each sub-adviser, monitoring and evaluating the performance of the sub-advisers, and recommending whether a sub-adviser should be terminated; and (c) Dreyfus’ separate Sub-Investment Advisory Agreements with each of Thomson, Siegel and Walmsley, LLC, Walthausen & Co., LLC, Neuberger Berman Management, LLC, Lombardia Capital Partners, LLC, and Iridian Asset Management, LLC (collectively, the “Sub-Advisers”), pursuant to which each Sub-Adviser serves as sub-investment adviser and provides day-today management of a percentage of the fund’s portfolio (collectively, the “Sub-Advisory Agreements”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and EACM. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, Dreyfus’ supervisory activities over EACM and the Sub-Advisers, and EACM’s evaluations and recommendations to Dreyfus regarding the Sub-Advisers and EACM’s supervisory activities over the Sub-Advisers. The Board also considered the brokerage policies and practices (including policies and practices regarding soft dollars) of the respective Sub-Advisers and the respective standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. 46 Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median and the Performance Universe median for the reported time periods. Dreyfus also provided a comparison of the fund’s actual total return for its three calendar years of existence to the return of the fund’s benchmark index, and the Board noted the fund’s return was higher in each calendar year. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s actual total expenses approximated the Expense Group median and were below the Expense Universe median. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until April 1, 2013, so that annual direct fund operating expenses (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.15% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus, EACM, or one of the respective Sub-Advisers for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar The Fund 47 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee paid to EACM and to each Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus. The Board also reviewed and considered the individual performance of the respective Sub-Advisers as to the portion of the fund’s assets under their man-agement.The Board also noted that EACM’s and each Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, EACM, and the Sub-Advisers, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, 48 pays EACM and each Sub-Adviser pursuant to respective Agreements, the Board did not consider EACM’s or any Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board members also considered potential benefits to Dreyfus and each Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and EACM from acting as portfolio allocation manager, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus, EACM, and the Sub-Advisers are adequate and appropriate. The Board was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the respective fees paid to Dreyfus, EACM, and the Sub-Advisers were reasonable in light of the con- siderations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements for the ensuing year was in the best interests of the fund and its shareholders. APPROVAL OF AN ADDITONAL SUB-INVESTMENT ADVISER At a meeting of the fund’s Board of Directors held on July 30, 2012, the Board considered the approval of a Sub-Investment Advisory Agreement with Kayne Anderson Rudnick Investment Management LLC (the “Sub-Adviser”), pursuant to which the Sub-Adviser would serve as an additional sub-investment adviser and provide day-to-day management of a percentage of the fund’s portfolio (the “Sub-Advisory Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and EACM. In considering approval of the Sub-Advisory Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. 50 Analysis of Nature, Extent, and Quality of Services to be Provided to the Fund. The Board considered information previously provided to them in a presentation from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board considered the portfolio management and research capabilities of the Sub-Adviser, the Sub-Adviser’s portfolio brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution, and that Dreyfus and EACM would supervise the Sub-Adviser’s activities with respect to the fund. Comparative Analysis of Performance and Fees. Representatives of Dreyfus and EACM reviewed the investment strategies to be employed by the Sub-Adviser in managing its portion of the fund’s assets. The Board considered EACM’s presentation regarding the Sub-Adviser’s portfolio management and research resources and capabilities, experience in managing small cap equity funds, historical investment performance in the strategy to be employed for the fund, reputation and financial condition, brokerage and trading policies and practices, and internal compliance programs, as well as Dreyfus’ and EACM’s recommendation and supervision of, and relationship with, the Sub-Adviser. Dreyfus representatives reviewed with the Board members the advisory fees paid to the Sub-Adviser for funds in the same Lipper category as the fund, or by separate accounts and/or other types of client portfolios managed by the Sub-Adviser considered to have similar investment strategies and policies as the fund (the “Similar Accounts”), and The Fund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT, PORTFOLIO ALLOCATION MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) explained the nature of the Similar Accounts. Dreyfus representatives noted that neither Dreyfus nor EACM advise any separate accounts and/or other types of client portfolios considered to have similar investment strategies and policies as the fund. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services to be provided by the Sub-Adviser and Dreyfus.The Board noted the Sub-Adviser’s fee would be paid by Dreyfus (out of its fee from the fund) and not the fund and would be at the same rate as that payable to the fund’s other sub-advisers. The Board also reviewed and considered the Sub-Adviser’s composite performance record. Analysis of Profitability. Since Dreyfus, and not the fund, would pay the Sub-Adviser, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to approval of the Sub-Advisory Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the ser- vices to be provided by the Sub-Adviser are adequate and appropri- ate, in light of the considerations described above. The Board concluded that the fee to be paid to the Sub-Adviser is reasonable, in light of the considerations described above, and that consideration of total expense ratios, profitability, and economics of scale were not relevant to the determination. The Board considered these conclusions and determinations and, without any one factor being dispositive, determined that approval of the Sub-Advisory Agreement was in the best interests of the fund and its shareholders. 52 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (77) Board Member (1988) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 27 ————— Gordon J. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Partner in the law firm of Venable, LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf, LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 50 ————— Joni Evans (70) Board Member (2006) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 27 The Fund 53 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (72) Board Member (1994) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 ————— Richard C. Leone (72) Board Member (1984) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues Other Public Company Board Memberships During Past 5Years: • Partnership for a Secure America, Director No. of Portfolios for which Board Member Serves: 27 ————— Hans C. Mautner (75) Board Member (1984) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 27 ————— Robin A. Melvin (49) Board Member (1995) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 54 Burton N.Wallack (62) Board Member (2006) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 27 ————— John E. Zuccotti (75) Board Member (1984) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York Other Public Company Board Memberships During Past 5Years: • Emigrant Savings Bank, Director (2004-present) • Doris Duke Charitable Foundation,Trustee (2006-present) • New York Private Bank & Trust, Director No. of Portfolios for which Board Member Serves: 27 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 55 OFFICERS OF THE FUND (Unaudited) 56 The Fund 57 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 UnderstandingYour Fund’s Expenses 8 ComparingYour Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 37 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus U.S. Equity Fund, covering the 12-month period from December 1, 2011, through November 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, equities generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted respectable returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels, as growth early in the new year may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, resolution of these issues may prompt corporate decision-makers to increase capital spending later in the year, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2011, through November 30, 2012, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the 12-month period ended November 30, 2012, Dreyfus U.S. Equity Fund’s Class A shares achieved a return of 8.80%, Class C shares returned 7.85% and Class I shares returned 9.23%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International USA Index (“MSCI USA Index”), achieved a 15.36% return over the same period. 2 Despite heightened volatility, U.S. stocks generally rallied over the reporting period as investors responded to aggressively accommodative monetary policies from the Federal Reserve Board (the “Fed”) and other central banks. The fund produced lower returns than its benchmark, primarily due to its lack of exposure to some of the market’s better performers. The Fund’s Investment Approach The fund seeks long-term real returns by investing in stocks of companies that are located in the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position and outlook. Economic Optimism Lifted U.S. Equities The reporting period began in the aftermath of pronounced stock market weakness, resulting in attractive valuations across a number of market sectors in December 2011. Indeed, by the first quarter of 2012, stocks generally were rallying amid stronger U.S. employment and manufacturing gains, as well as a quantitative easing The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) program in Europe that forestalled a more severe banking crisis in the region. Meanwhile, corporate earnings generally remained strong, and many companies had shored up their balance sheets. Investors grew more tolerant of risks, focusing more intently on business fundamentals and less on news headlines. These positive influences were called into question during the spring, when the U.S. labor market’s rebound and measures designed to relieve fiscal pressures in Europe encountered political resistance. However, investor sentiment soon improved when several central banks announced measures to stimulate their economies. The Fed extended Operation Twist in June and embarked on a third round of quantitative easing in September. In July, the European Central Bank signaled its commitment to supporting the euro, which was followed by plans to buy distressed debt from the European Union’s more troubled members. U.S. stocks rallied over the summer, enabling the benchmark to end the reporting period with double-digit gains. Defensive Posture Dampened Relative Performance Our cautious investment approach generally beats market averages during market downturns, but lags during rallies.The reporting period proved to be no exception. This was particularly evident in the financials sector, an area we have avoided for some time due, in part, to ongoing deleveraging pressures. As a result, the fund did not participate in gains posted by major U.S. banks. In addition, the fund did not hold some of the reporting period’s top performers, such as electronics innovator Apple, Internet retailer Amazon.com and industrial conglomerate General Electric. Several holdings also disappointed during the reporting period. Semiconductors giant Intel struggled to adjust its product mix amid an industry-wide transition from personal computers to mobile devices. Investors responded negatively to acquisitions made by thermal imaging specialist FLIR Systems . In the energy sector, demand from drillers for ceramic proppant from CARBO Ceramics was hurt by low natural gas prices, and Occidental Petroleum and Apache struggled when declining oil prices limited production growth. The fund achieved better results in other areas. In the health care sector,Australia-based sleep apnea specialist maker ResMed benefited from a weak Australian dollar and robust demand for its devices.Among consumer discretionary companies, discount retailerThe 4 TJX Companies posted higher profits, sales and same-store comparisons, and clothing chain Urban Outfitters reported substantial sales and earnings growth in 2012 after weathering bouts of weakness in 2011. Information technology company Amphenol, Cl.A, gained market share amid the increasing popularity of mobile devices containing its connectors. Payment processing firm MasterCard, Cl. A, saw higher transaction volumes as more consumers used credit and debit cards instead of cash. Macroeconomic Uncertainty Persists We expect market volatility to persist over the near term as subpar global economic recoveries continue. Signs of early economic recovery in the U.S. are amongst the most encouraging but political uncertainties are likely to continue to fuel market volatility domestically.That said, the investment focus remains unchanged; a focus on high-quality companies that, in our analysis, have healthy balance sheets, profitable businesses, strong management teams, and favorable long-term growth prospects. December 17, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for the fund provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2013, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International USA (MSCI USA) Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus U.S. Equity Fund on 5/30/08 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International USA Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged, market capitalization-weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/12 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 5/30/08 % % without sales charge 5/30/08 % % Class C shares with applicable redemption charge † 5/30/08 % % without redemption 5/30/08 % % Class I shares 5/30/08 % % Morgan Stanley Capital International USA Index 5/31/08 % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.11 $ 10.64 $ 4.15 Ending value (after expenses) $ 1,071.40 $ 1,066.20 $ 1,073.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 5.96 $ 10.38 $ 4.04 Ending value (after expenses) $ 1,019.10 $ 1,014.70 $ 1,021.00 † Expenses are equal to the fund’s annualized expense ratio of 1.18% for Class A, 2.06% for Class C and .80% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2012 Common Stocks—97.2% Shares Value ($) Capital Goods—16.5% Boeing 152,900 11,357,412 Donaldson 293,900 9,869,162 Emerson Electric 217,200 10,909,956 Fastenal 244,100 10,205,821 Flowserve 93,200 12,912,860 MSC Industrial Direct, Cl. A 139,800 10,157,868 Precision Castparts 62,060 11,381,183 Rockwell Collins 203,800 a 11,653,284 Consumer Durables & Apparel—3.7% Coach 172,500 9,977,400 NIKE, Cl. B 104,300 10,167,164 Consumer Services—5.6% McDonald’s 128,900 11,219,456 Panera Bread, Cl. A 54,700 b 8,779,350 Starbucks 194,400 10,083,528 Energy—9.8% Apache 113,300 8,734,297 CARBO Ceramics 161,700 a 12,381,369 EOG Resources 101,460 11,933,725 Occidental Petroleum 121,100 9,107,931 Schlumberger 149,450 10,703,609 Food & Staples Retailing—2.3% Wal-Mart Stores 173,000 Food, Beverage & Tobacco—1.9% Coca-Cola 269,400 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services—9.9% C.R. Bard 51,650 5,113,867 Meridian Bioscience 566,900 a 11,355,007 ResMed 356,800 a 14,660,912 Stryker 185,600 10,052,096 Varian Medical Systems 174,400 b 12,061,504 Household & Personal Products—2.1% Colgate-Palmolive 101,900 Materials—6.2% Monsanto 139,100 12,740,169 Praxair 95,100 10,195,671 Sigma-Aldrich 139,900 10,145,548 Pharmaceuticals, Biotech & Life Sciences—3.9% Celgene 139,400 b 10,955,446 Johnson & Johnson 146,700 10,229,391 Retailing—9.2% Family Dollar Stores 176,900 a 12,595,280 The TJX Companies 315,300 13,980,402 Tractor Supply 104,400 9,356,328 Urban Outfitters 354,200 b 13,353,340 Semiconductors & Semiconductor Equipment—2.0% Intel 555,000 10 Common Stocks (continued) Shares Value ($) Software & Services—14.5% Adobe Systems 291,300 b 10,081,893 Automatic Data Processing 175,800 9,978,408 Google, Cl. A 16,960 b 11,844,355 MasterCard, Cl. A 28,370 13,863,852 Microsoft 388,100 10,331,222 Oracle 351,100 11,270,310 Paychex 326,000 10,608,040 Technology Hardware & Equipment—5.6% Amphenol, Cl. A 123,300 7,634,736 Cisco Systems 592,700 11,207,957 QUALCOMM 174,100 11,076,242 Transportation—4.0% C.H. Robinson Worldwide 185,600 11,458,944 Expeditors International of Washington 268,400 10,043,528 Total Common Stocks (cost $451,956,371) Other Investment—3.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,726,000) 18,726,000 c The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,361,023) 4,361,023 c Total Investments (cost $475,043,394) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At November 30, 2012, the value of the fund’s securities on loan was $12,504,917 and the value of the collateral held by the fund was $12,736,137, consisting of cash collateral of $4,361,023 and U.S. Government and Agency securities valued at $8,375,114. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 16.5 Pharmaceuticals, Software & Services 14.5 Biotech & Life Sciences 3.9 Health Care Equipment & Services 9.9 Consumer Durables & Apparel 3.7 Energy 9.8 Food & Staples Retailing 2.3 Retailing 9.2 Household & Personal Products 2.1 Materials 6.2 Semiconductors & Consumer Services 5.6 Semiconductor Equipment 2.0 Technology Hardware & Equipment 5.6 Food, Beverage & Tobacco 1.9 Money Market Investments 4.3 Transportation 4.0 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $12,504,917)—Note 1(b): Unaffiliated issuers 451,956,371 522,322,431 Affiliated issuers 23,087,023 23,087,023 Cash 229,126 Dividends and securities lending income receivable 1,038,568 Receivable for shares of Common Stock subscribed 75,000 Prepaid expenses 19,899 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 338,887 Payable for investment securities purchased 4,739,040 Liability for securities on loan—Note 1(b) 4,361,023 Payable for shares of Common Stock redeemed 142,850 Accrued expenses 83,931 Net Assets ($) Composition of Net Assets ($): Paid-in capital 465,701,468 Accumulated undistributed investment income—net 4,443,355 Accumulated net realized gain (loss) on investments (3,404,567 ) Accumulated net unrealized appreciation (depreciation) on investments 70,366,060 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,809,805 277,522 535,018,989 Shares Outstanding 117,165 18,543 34,491,720 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended November 30, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 7,509,171 Affiliated issuers 16,082 Income from securities lending—Note 1(b) 874,551 Total Income Expenses: Management fee—Note 3(a) 3,587,124 Professional fees 66,015 Registration fees 58,374 Directors’ fees and expenses—Note 3(d) 54,262 Custodian fees—Note 3(c) 40,658 Prospectus and shareholders’ reports 12,172 Shareholder servicing costs—Note 3(c) 9,929 Loan commitment fees—Note 2 3,869 Distribution fees—Note 3(b) 2,145 Miscellaneous 18,131 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (15 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (733,670 ) Net unrealized appreciation (depreciation) on investments 36,376,747 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2012 2011 Operations ($): Investment income—net 4,547,140 1,851,998 Net realized gain (loss) on investments (733,670 ) (2,670,897 ) Net unrealized appreciation (depreciation) on investments 36,376,747 25,300,645 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class I Shares (1,914,449 ) (274,865 ) Net realized gain on investments: Class A Shares — (11,303 ) Class C Shares — (1,516 ) Class I Shares — (752,726 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,520,589 460,558 Class C Shares 119,955 150,798 Class I Shares 200,047,673 249,266,465 Dividends reinvested: Class A Shares — 1,717 Class C Shares — 322 Class I Shares 606,842 668,490 Cost of shares redeemed: Class A Shares (782,606 ) (2,101,246 ) Class C Shares (75,248 ) (281,394 ) Class I Shares (80,298,753 ) (41,422,323 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 377,692,096 147,507,373 End of Period Undistributed investment income—net 4,443,355 1,810,664 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended November 30, 2012 2011 Capital Share Transactions: Class A Shares sold 101,027 33,007 Shares issued for dividends reinvested — 127 Shares redeemed (53,436 ) (152,404 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 8,430 11,125 Shares issued for dividends reinvested — 24 Shares redeemed (5,290 ) (20,449 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 13,460,380 18,119,105 Shares issued for dividends reinvested 42,645 49,481 Shares redeemed (5,385,690 ) (3,038,221 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.20 12.83 11.68 9.14 12.50 Investment Operations: Investment income—net b .08 .04 .01 .04 .02 Net realized and unrealized gain (loss) on investments 1.17 1.39 1.16 2.53 (3.38 ) Total from Investment Operations 1.25 1.43 1.17 2.57 (3.36 ) Distributions: Dividends from investment income—net — — (.02 ) (.03 ) — Dividends from net realized gain on investments — (.06 ) — — — Total Distributions — (.06 ) (.02 ) (.03 ) — Net asset value, end of period 15.45 14.20 12.83 11.68 9.14 Total Return (%) c 8.80 11.17 10.01 28.19 (26.88 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 1.15 1.76 4.65 5.54 e Ratio of net expenses to average net assets 1.22 1.15 1.40 1.40 1.40 e Ratio of net investment income to average net assets .57 .29 .04 .42 .33 e Portfolio Turnover Rate 5.73 10.61 13.62 31.79 7.98 d Net Assets, end of period ($ x 1,000) 1,810 988 2,424 3,884 2,618 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class C Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 13.88 12.65 11.58 9.11 12.50 Investment Operations: Investment (loss)—net b (.05 ) (.06 ) (.09 ) (.03 ) (.02 ) Net realized and unrealized gain (loss) on investments 1.14 1.35 1.16 2.50 (3.37 ) Total from Investment Operations 1.09 1.29 1.07 2.47 (3.39 ) Distributions: Dividends from net realized gain on investments — (.06 ) — — — Net asset value, end of period 14.97 13.88 12.65 11.58 9.11 Total Return (%) c 7.85 10.22 9.24 27.11 (27.12 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.08 1.94 2.52 5.83 6.30 e Ratio of net expenses to average net assets 2.08 1.94 2.15 2.15 2.14 e Ratio of net investment (loss) to average net assets (.33 ) (.47 ) (.71 ) (.27 ) (.41 ) e Portfolio Turnover Rate 5.73 10.61 13.62 31.79 7.98 d Net Assets, end of period ($ x 1,000) 278 214 312 497 374 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Year Ended November 30, Class I Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.27 12.88 11.70 9.16 12.50 Investment Operations: Investment income—net b .14 .09 .07 .05 .03 Net realized and unrealized gain (loss) on investments 1.17 1.38 1.15 2.54 (3.37 ) Total from Investment Operations 1.31 1.47 1.22 2.59 (3.34 ) Distributions: Dividends from investment income—net (.07 ) (.02 ) (.04 ) (.05 ) — Dividends from net realized gain on investments — (.06 ) — — — Total Distributions (.07 ) (.08 ) (.04 ) (.05 ) — Net asset value, end of period 15.51 14.27 12.88 11.70 9.16 Total Return (%) 9.23 11.46 10.47 28.36 (26.72 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 .82 .94 3.77 5.25 d Ratio of net expenses to average net assets .80 .82 .94 1.15 1.14 d Ratio of net investment income to average net assets .95 .67 .56 .54 .59 d Portfolio Turnover Rate 5.73 10.61 13.62 31.79 7.98 c Net Assets, end of period ($ x 1,000) 535,019 376,490 144,771 1,870 366 a From May 30, 2008 (commencement of operations) to November 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus U.S. Equity Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”) which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the Distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive 20 releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical 22 data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 522,322,431 — — Mutual Funds 23,087,023 — — † See Statement of Investments for additional detailed categorizations. At November 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended November 30, 2012,The Bank of New York Mellon earned $374,808 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended November 30, 2012 were as follows: Affiliated Investment Value Value Net Company 11/30/2011($) Purchases ($) Sales ($) 11/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 19,448,000 148,716,000 149,438,000 18,726,000 3.5 Dreyfus Institutional Cash Advantage Fund — 95,965,411 91,604,388 4,361,023 .8 Total 19,448,000 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code 24 of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $4,443,355, accumulated capital losses $1,790,028 and unrealized appreciation $70,358,362. In addition, the fund had $1,606,841 of capital losses realized after October 31, 2012, which were deferred for tax purposes to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2012. If not applied, the carryover expires in fiscal year 2019. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2012 and November 30, 2011 were as follows: ordinary income $1,914,449 and $1,040,410, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until April 1, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, 26 commitment fees on borrowings and extraordinary expenses) exceed 1.15% of the value of the fund’s average daily net assets. During the period ended November 30, 2012, there were no reduction in expenses pursuant to the undertaking. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the fund’s average daily net assets. During the period ended November 30, 2012, the Distributor retained $4,638 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2012, Class C shares were charged $2,145 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2012, Class A and Class C shares were charged $3,102 and $715, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $2,835 for transfer agency services and $82 for cash management services. Cash management fees were partially offset by earnings credits of $10. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $40,658 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $122 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. During the period ended November 30, 2012, the fund was charged $8,650 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $321,169, Distribution Plan fees $170, Shareholder Services Plan fees $384, custodian fees $13,132, Chief Compliance Officer fees $3,318 and transfer agency fees $714. 28 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2012, amounted to $158,067,203 and $26,399,056, respectively. At November 30, 2012, the cost of investments for federal income tax purposes was $475,051,092; accordingly, accumulated net unrealized appreciation on investments was $70,358,362, consisting of $81,357,900 gross unrealized appreciation and $10,999,538 gross unrealized depreciation. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus U.S. Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus U.S. Equity Fund (one of the series comprising Strategic Funds, Inc.) as of November 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus U.S. Equity Fund at November 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. NewYork, NewYork January 28, 2013 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of the ordinary dividends paid during the fiscal year ended November 30, 2012 as qualifying for the corporate dividends received deduction.Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $1,914,449 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), between Dreyfus and Walter Scott & Partners Limited (the “Sub-Adviser”), pursuant to which the Sub-Adviser provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting 32 legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the one-year period and above the Performance Group and Performance Universe medians for each other time period. Dreyfus also provided a comparison of the fund’s calendar year total returns to the fund’s benchmark index and noted that the fund’s returns were higher in two of the three years and lower in one year than those of the benchmark index. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was above the Expense Group median and the Expense Universe median, and the fund’s total expenses were above the Expense Group median and below the Expense Universe median. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until April 1, 2013, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed 1.15% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and 34 the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements for the ensuing year was in the best interests of the fund and its shareholders. 36 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (77) Board Member (1988) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 27 ————— Gordon J. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Partner in the law firm ofVenable, LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf, LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 50 ————— Joni Evans (70) Board Member (2006) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 27 The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (72) Board Member (1994) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 ————— Richard C. Leone (72) Board Member (1984) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues Other Public Company Board Memberships During Past 5Years: • Partnership for a Secure America, Director No. of Portfolios for which Board Member Serves: 27 ————— Hans C. Mautner (75) Board Member (1984) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 27 ————— Robin A. Melvin (49) Board Member (1995) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 38 Burton N.Wallack (62) Board Member (2006) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 27 ————— John E. Zuccotti (75) Board Member (1984) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of NewYork Other Public Company Board Memberships During Past 5Years: • Emigrant Savings Bank, Director (2004-present) • Doris Duke Charitable Foundation,Trustee (2006-present) • NewYork Private Bank & Trust, Director No. of Portfolios for which Board Member Serves: 27 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 39 OFFICERS OF THE FUND (Unaudited) 40 The Fund 41 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 UnderstandingYour Fund’s Expenses 8 ComparingYour Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 39 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Global Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Global Stock Fund, covering the 12-month period from December 1, 2011, through November 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, international equities generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, global markets rose over the second half of the reporting period, offsetting previous bouts of weakness and enabling international stocks to post respectable gains, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012 as uncertainties surrounding U.S. fiscal policy ease, further healing of the European financial crisis occurs, and the emerging markets achieve a modestly stronger pace of growth.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2011, through November 30, 2012, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the 12-month period ended November 30, 2012, Global Stock Fund’s Class A shares produced a total return of 13.08%, Class C shares returned 12.21% and Class I shares returned 13.49%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International World Index (the “MSCI World Index”), achieved a 13.62% return over the same period. 2 Amid heightened volatility, global stock markets generally rallied over the reporting period as investors responded to aggressively accommodative monetary policies in many parts of the world.The fund lagged its benchmark, primarily due to its defensive investment posture, particularly in the financials sector. The Fund’s Investment Approach The fund seeks long-term real returns by investing in high-quality companies capable of sustainable growth and wealth creation over a long time horizon.The fund focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of the cash generation that is looked for in any investment and to understand the variables that demonstrate robust financial health and define long-term competitive advantage. Companies meeting the financial criteria are then subjected to a detailed investigation of products, costs and pricing, competition, industry position and outlook. Central Bank Actions Lifted Global Equities The reporting period began in the aftermath of pronounced weakness in global stock markets, resulting in attractive valuations across a number of market sectors in December 2011. Indeed, by the first quarter of 2012, many markets were rallying amid stronger U.S. employment gains, a quantitative easing program in Europe that forestalled a more severe banking crisis in the region, and less restrictive monetary and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fiscal policies in China. Meanwhile, corporate earnings generally remained strong, and many companies had shored up their balance sheets. Investors grew more tolerant of risks, focusing more intently on business fundamentals and less on news headlines. These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed, measures designed to relieve fiscal pressures in Europe encountered political resistance, and the Chinese economy remained under pressure. However, investor sentiment soon improved when several central banks adopted aggressively accommodative monetary policies. In the United States, the Federal Reserve Board extended Operation Twist in June and embarked on a third round of quantitative easing in September. In a July speech, the head of the European Central Bank signaled the central bank’s commitment to supporting the euro, which was followed by plans to buy distressed debt from the European Union’s more troubled members. In China, industrial production improved, supporting exporters and commodities producers, and investors responded positively to expectations that new government leadership would adopt more stimulative fiscal policies. Cautious Posture Dampened Relative Performance Our relatively cautious investment approach generally beats market averages during market downturns, but lags during rallies.The reporting period proved to be no exception. This was particularly evident in the financials sector, an area we have regarded skeptically for some time due, in part, to ongoing deleveraging pressures. Consequently, the fund did not participate significantly in the sector’s gains when investors responded positively to various governments’ efforts to shore up their troubled banking systems. The fund’s relative results also were undercut by overweighted exposure to Japan, which continued to struggle with deflationary pressures and a weak domestic economy. A number of individual holdings also disappointed during the reporting period. In the energy sector, U.K.-based BG Group encountered production problems in a number of its natural gas fields, and government intervention prevented Petroleo Brasileiro,ADR from passing along higher input costs to its customers. Proliferation of devices and uses of those devices has fundamentally changed many of the markets in which Canon operates, and concerns about how the company will fare in this new landscape has weighed on the share price of Japanese electronics company, Canon. U.S. semiconductors giant Intel struggled with an industry-wide transition from personal computers to mobile devices. 4 The fund achieved better results in the health care sector, where Australian blood plasma specialist CSL benefited from a weaker Australian dollar, strong sales and positive news regarding new products under development. Spain-based retailer Inditex reported higher gross margins and favorable same-store-sales comparisons. In the United States, discount apparel retailer The TJX Companies posted higher profits, sales and same-store comparisons. Denmark’s Novo Nordisk saw sales of its diabetes drugs increase. U.S. connectors manufacturer Amphenol gained market share amid the increasing popularity of mobile devices containing its products. Global Uncertainty Persists With valuations higher than they were a year ago and economic recovery in many parts of the world muted at best, a degree of caution is warranted.That said, the investment focus remains unchanged; a continued focus on companies that, in our analysis, have low debt levels, robust long-term growth prospects and strong market leading positions, companies with the attributes to deliver profitable growth regardless of broader economic conditions. December 17, 2012 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Global Stock Fund on 12/29/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International World Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index of global stock market performance, including the United States, Canada,Australia, New Zealand and the Far East and includes net dividends reinvested. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 12/29/06 % % % without sales charge 12/29/06 % % % Class C shares with applicable redemption charge † 12/29/06 % % % without redemption 12/29/06 % % % Class I shares 12/29/06 % % % Morgan Stanley Capital International World Index 12/31/06 % –1.80 % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Stock Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.73 $ 10.73 $ 4.93 Ending value (after expenses) $ 1,119.20 $ 1,114.40 $ 1,121.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.41 $ 10.23 $ 4.70 Ending value (after expenses) $ 1,018.65 $ 1,014.85 $ 1,020.35 † Expenses are equal to the fund’s annualized expense ratio of 1.27% for Class A, 2.03% for Class C and .93% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2012 Common Stocks—97.6% Shares Value ($) Australia—4.1% CSL 305,300 16,472,219 Woodside Petroleum 398,000 14,038,947 Brazil—1.5% Petroleo Brasileiro, ADR, Cl. A 631,800 Canada—1.9% Suncor Energy 431,100 China—3.1% China Shenhua Energy, Cl. H 1,888,000 7,734,510 CNOOC 7,184,000 15,368,729 Denmark—1.9% Novo Nordisk, Cl. B 90,900 France—3.5% Cie Generale d’Optique Essilor International 115,000 11,105,006 L’Oreal 110,000 14,928,275 Hong Kong—5.1% China Mobile 1,255,500 14,352,830 CLP Holdings 940,500 8,245,849 Hong Kong & China Gas 5,590,668 15,148,516 Japan—14.0% Canon 416,500 14,566,258 Chugai Pharmaceutical 371,100 7,355,825 Daikin Industries 183,200 5,760,349 Denso 419,100 13,772,571 FANUC 84,300 14,214,472 Honda Motor 435,900 14,446,277 Keyence 22,957 6,410,750 Komatsu 334,300 7,490,169 Mitsubishi Estate 337,000 6,495,942 Shin-Etsu Chemical 239,600 14,096,682 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Singapore—1.2% DBS Group Holdings 771,074 Spain—2.4% Inditex 130,500 Sweden—1.6% Hennes & Mauritz, Cl. B 374,000 Switzerland—6.2% Nestle 216,000 14,136,614 Novartis 100,600 6,225,758 SGS 5,000 11,217,222 Syngenta 37,300 14,953,005 Taiwan—1.1% Taiwan Semiconductor Manufacturing, ADR 458,800 United Kingdom—10.2% BG Group 672,000 11,520,123 HSBC Holdings 1,520,000 15,529,736 Reckitt Benckiser Group 242,200 15,230,630 Standard Chartered 594,041 13,847,886 Tesco 2,823,000 14,703,879 WM Morrison Supermarkets 1,200,500 5,170,059 United States—39.8% Adobe Systems 415,800 a 14,390,838 Amphenol, Cl. A 165,400 10,241,568 Automatic Data Processing 246,700 14,002,692 C.R. Bard 79,700 7,891,097 Cisco Systems 798,000 15,090,180 Colgate-Palmolive 123,900 13,443,150 EOG Resources 142,500 16,760,850 Fastenal 210,000 8,780,100 Google, Cl. A 19,800 a 13,827,726 Intel 677,900 13,266,503 Johnson & Johnson 186,100 12,976,753 MasterCard, Cl. A 30,300 14,807,004 Microsoft 503,200 13,395,184 NIKE, Cl. B 143,800 14,017,624 10 Common Stocks (continued) Shares Value ($) United States (continued) Oracle 447,400 14,361,540 Praxair 128,600 13,787,206 Precision Castparts 85,000 15,588,150 QUALCOMM 245,600 15,625,072 Schlumberger 203,700 14,588,994 Sigma-Aldrich 166,400 12,067,328 The TJX Companies 326,800 14,490,312 Wal-Mart Stores 185,200 13,338,104 Total Common Stocks (cost $596,112,303) Other Investment—2.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,460,000) 15,460,000 b Total Investments (cost $611,572,303) % Cash and Receivables (Net) .3 % Net Assets % ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 22.5 Materials 7.4 Energy 14.1 Financial 6.0 Consumer Staples 12.2 Utilities 3.1 Consumer Discretionary 11.6 Money Market Investment 2.1 Health Care 10.3 Telecommunication Services 1.9 Industrial 8.5 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 596,112,303 727,965,046 Affiliated issuers 15,460,000 15,460,000 Cash 79,536 Cash denominated in foreign currencies 193,915 192,624 Receivable for shares of Common Stock subscribed 1,871,307 Dividends receivable 1,526,335 Prepaid expenses 59,241 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 585,819 Payable for shares of Common Stock redeemed 686,244 Accrued expenses 130,534 Net Assets ($) Composition of Net Assets ($): Paid-in capital 612,211,513 Accumulated undistributed investment income—net 6,631,320 Accumulated net realized gain (loss) on investments (4,944,331 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 131,852,990 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 61,805,864 15,882,682 668,062,946 Shares Outstanding 4,113,904 1,079,409 43,849,653 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended November 30, 2012 Investment Income ($): Income: Cash dividends (net of $681,823 foreign taxes withheld at source): Unaffiliated issuers 12,886,201 Affiliated issuers 16,218 Total Income Expenses: Management fee—Note 3(a) 5,296,230 Shareholder servicing costs—Note 3(c) 310,732 Custodian fees—Note 3(c) 131,097 Distribution fees—Note 3(b) 112,354 Professional fees 94,742 Directors’ fees and expenses—Note 3(d) 71,936 Registration fees 52,958 Prospectus and shareholders’ reports 25,123 Loan commitment fees—Note 2 5,743 Miscellaneous 36,242 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (96 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,759,796 ) Net realized gain (loss) on forward foreign currency exchange contracts (46,299 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 73,505,019 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 5,785 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2012 2011 Operations ($): Investment income—net 6,765,358 5,368,888 Net realized gain (loss) on investments (1,806,095 ) 1,843,441 Net unrealized appreciation (depreciation) on investments 73,510,804 11,848,076 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (361,165 ) (217,775 ) Class C Shares (5,282 ) (10,303 ) Class I Shares (5,003,982 ) (2,828,840 ) Net realized gain on investments: Class A Shares (446,761 ) (121,894 ) Class C Shares (130,675 ) (33,756 ) Class I Shares (4,313,537 ) (1,159,738 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 25,765,348 22,110,809 Class C Shares 3,753,627 6,607,448 Class I Shares 281,322,507 183,142,487 Dividends reinvested: Class A Shares 778,549 326,342 Class C Shares 91,613 32,739 Class I Shares 4,912,548 1,452,989 Cost of shares redeemed: Class A Shares (19,549,231 ) (12,193,628 ) Class C Shares (3,380,751 ) (3,247,869 ) Class I Shares (151,541,785 ) (89,612,012 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 535,390,402 412,082,998 End of Period Undistributed investment income—net 6,631,320 5,364,574 14 Year Ended November 30, 2012 2011 Capital Share Transactions: Class A Shares sold 1,825,152 1,631,287 Shares issued for dividends reinvested 59,567 24,013 Shares redeemed (1,387,430 ) (898,291 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 270,088 487,100 Shares issued for dividends reinvested 7,107 2,439 Shares redeemed (245,232 ) (243,895 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 19,533,004 13,282,493 Shares issued for dividends reinvested 371,881 105,749 Shares redeemed (10,561,836 ) (6,619,481 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.51 12.99 12.23 8.91 13.73 Investment Operations: Investment income—net a .11 .11 .07 .06 .05 Net realized and unrealized gain (loss) on investments 1.62 .52 .75 3.28 (4.70 ) Total from Investment Operations 1.73 .63 .82 3.34 (4.65 ) Distributions: Dividends from investment income—net (.10 ) (.07 ) (.06 ) (.02 ) (.08 ) Dividends from net realized gain on investments (.12 ) (.04 ) — — (.09 ) Total Distributions (.22 ) (.11 ) (.06 ) (.02 ) (.17 ) Net asset value, end of period 15.02 13.51 12.99 12.23 8.91 Total Return (%) b 13.08 4.86 6.70 37.57 (34.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.28 1.27 1.32 1.38 1.59 Ratio of net expenses to average net assets 1.28 1.27 1.32 1.38 1.47 Ratio of net investment income to average net assets .80 .80 .56 .53 .44 Portfolio Turnover Rate 6.05 8.54 7.50 12.75 15.54 Net Assets, end of period ($ x 1,000) 61,806 48,872 37,152 8,212 3,329 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended November 30, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.24 12.78 12.07 8.83 13.64 Investment Operations: Investment income (loss)—net a .01 .01 (.02 ) (.01 ) (.04 ) Net realized and unrealized gain (loss) on investments 1.59 .50 .73 3.25 (4.68 ) Total from Investment Operations 1.60 .51 .71 3.24 (4.72 ) Distributions: Dividends from investment income—net (.01 ) (.01 ) (.00 ) b — — Dividends from net realized gain on investments (.12 ) (.04 ) — — (.09 ) Total Distributions (.13 ) (.05 ) (.00 ) b — (.09 ) Net asset value, end of period 14.71 13.24 12.78 12.07 8.83 Total Return (%) c 12.21 4.01 5.90 36.69 (34.82 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.05 2.03 2.09 2.12 2.36 Ratio of net expenses to average net assets 2.05 2.03 2.09 2.09 2.22 Ratio of net investment income (loss) to average net assets .05 .05 (.17 ) (.11 ) (.29 ) Portfolio Turnover Rate 6.05 8.54 7.50 12.75 15.54 Net Assets, end of period ($ x 1,000) 15,883 13,872 10,243 1,873 695 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.70 13.15 12.36 8.99 13.76 Investment Operations: Investment income—net a .16 .16 .12 .11 .10 Net realized and unrealized gain (loss) on investments 1.64 .53 .76 3.31 (4.76 ) Total from Investment Operations 1.80 .69 .88 3.42 (4.66 ) Distributions: Dividends from investment income—net (.14 ) (.10 ) (.09 ) (.05 ) (.02 ) Dividends from net realized gain on investments (.12 ) (.04 ) — — (.09 ) Total Distributions (.26 ) (.14 ) (.09 ) (.05 ) (.11 ) Net asset value, end of period 15.24 13.70 13.15 12.36 8.99 Total Return (%) 13.49 5.23 7.12 38.22 (34.12 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 .93 .96 .99 1.17 Ratio of net expenses to average net assets .93 .93 .96 .99 1.15 Ratio of net investment income to average net assets 1.14 1.13 .94 1.05 .83 Portfolio Turnover Rate 6.05 8.54 7.50 12.75 15.54 Net Assets, end of period ($ x 1,000) 668,063 472,646 364,688 263,694 72,656 a Based on average shares outstanding at each month end. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Global Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheFund 19 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 296,737,975 — — Equity Securities— Foreign Common Stocks † 431,227,071 — — Mutual Funds 15,460,000 — — † See Statement of Investments for additional detailed categorizations. At November 30, 2011, $149,495,704 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended November 30, 2012 were as follows: Affiliated Investment Value Value Net Company 11/30/2011($) Purchases ($) Sales ($) 11/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 9,200,000 249,925,000 243,665,000 15,460,000 2.1 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, 24 but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $6,631,320, accumulated capital losses $4,741,012 and unrealized appreciation $131,649,671. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2012.The fund has $239,900 of post-enactment short-term capital losses and $4,501,112 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2012 and November 30, 2011 were as follows: ordinary income $7,714,574 and $3,941,459 and long-term capital gains $2,546,828 and $430,847, respectively. During the period ended November 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $128,183 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a 26 master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had contractually agreed, from December 1, 2011 through April 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed an annual rate of 1.25% of the value of the fund’s average daily net assets. During the period ended November 30, 2012, there was no reduction in expenses pursuant to the undertaking. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended November 30, 2012, the Distributor retained $7,896 from commissions earned on sales of the fund’s Class A shares and $1,769 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2012, Class C shares were charged $112,354, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2012, Class A and Class C shares were charged $138,672 and $37,451, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing 28 transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $14,737 for transfer agency services and $483 for cash management services. Cash management fees were partially offset by earnings credits of $61. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $131,097 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $951 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $35. During the period ended November 30, 2012, the fund was charged $8,650 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $505,933, Distribution Plan fees $9,522, Shareholder Services Plan fees $15,662, custodian fees $48,174, Chief Compliance Officer fees $3,318 and transfer agency fees $3,210. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended November 30, 2012, amounted to $175,508,359 and $36,785,202, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At November 30, 2012, there were no forward contracts outstanding. 30 The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2012: Average Market Value ($) Forward contracts 2,065,324 At November 30, 2012, the cost of investments for federal income tax purposes was $611,775,622; accordingly, accumulated net unrealized appreciation on investments was $131,649,424, consisting of $142,721,526 gross unrealized appreciation and $11,072,102 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Global Stock Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Global Stock Fund (one of the series comprising Strategic Funds, Inc.) as of November 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Stock Fund at November 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. NewYork, NewYork January 28, 2013 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended November 30, 2012: —the total amount of taxes paid to foreign countries was $609,280 —the total amount of income sourced from foreign countries was $9,514,444. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2012 calendar year with Form 1099-DIV which will be mailed in early 2013. For the fiscal year ended November 30, 2012, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $7,714,574 represents the maximum amount that may be considered qualified dividend income. Also, the fund hereby reports $.0592 per share as a short-term capital gain distribution paid and also reports $.0645 per share as a long-term capital gain distribution paid on December 30, 2011. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), between Dreyfus and Walter Scott & Partners Limited (the “Sub-Adviser”), pursuant to which the Sub-Adviser provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting 34 legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the one-year period and above the Performance Group and Performance Universe medians for each other time period. Dreyfus also provided a comparison of the fund’s calendar year returns to the fund’s benchmark index and noted that the fund’s returns were higher in four years and lower in one year than those of the benchmark index. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group median and at the Expense Universe median, and the fund’s total expenses were below the Expense Group median and the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding 36 Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements for the ensuing year was in the best interests of the fund and its shareholders. 38 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (77) Board Member (1988) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 27 ————— Gordon J. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Partner in the law firm ofVenable, LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf, LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 50 ————— Joni Evans (70) Board Member (2006) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 27 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (72) Board Member (1994) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 ————— Richard C. Leone (72) Board Member (1984) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues Other Public Company Board Memberships During Past 5Years: • Partnership for a Secure America, Director No. of Portfolios for which Board Member Serves: 27 ————— Hans C. Mautner (75) Board Member (1984) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 27 ————— Robin A. Melvin (49) Board Member (1995) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 40 Burton N.Wallack (62) Board Member (2006) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 27 ————— John E. Zuccotti (75) Board Member (1984) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of NewYork Other Public Company Board Memberships During Past 5Years: • Emigrant Savings Bank, Director (2004-present) • Doris Duke Charitable Foundation,Trustee (2006-present) • NewYork Private Bank & Trust, Director No. of Portfolios for which Board Member Serves: 27 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) 42 The Fund 43 NOTES Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 39 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover International Stock Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for International Stock Fund, covering the 12-month period from December 1, 2011, through November 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, international equities generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, global markets rose over the second half of the reporting period, offsetting previous bouts of weakness and enabling international stocks to post respectable gains, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012 as uncertainties surrounding U.S. fiscal policy ease, further healing of the European financial crisis occurs, and the emerging markets achieve a modestly stronger pace of growth.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2011, through November 30, 2012, as provided by Charlie Macquaker and Roy Leckie of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the 12-month period ended November 30, 2012, International Stock Fund’s Class A shares achieved a return of 13.40%, Class C shares returned 12.58% and Class I shares returned 13.74%. 1 In comparison, the fund’s benchmark index, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index”), achieved a 12.61% return over the same period. 2 Amid heightened volatility, international stock markets generally rallied over the reporting period as investors responded to aggressively accommodative monetary policies in many parts of the world.The fund’s Class A and Class I shares produced higher returns than its benchmark, primarily due to the success of our stock selection strategy in the health care and information technology sectors. The Fund’s Investment Approach The fund seeks long-term real return by investing in high-quality companies capable of sustainable growth and wealth creation over a long time horizon.The fund invests in stocks of foreign companies that are predominantly located in the world’s developed markets outside of the United States.When selecting stocks,Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth.The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of products, costs and pricing, competition, industry position and outlook. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Central Bank Actions Lifted Global Equities The reporting period began in the aftermath of pronounced weakness in international stock markets, resulting in attractive valuations across a number of market sectors in December 2011. Indeed, by the first quarter of 2012, many markets were rallying amid a quantitative easing program in Europe that forestalled a more severe banking crisis in the region, less restrictive monetary and fiscal policies in China, and stronger U.S. employment gains. Meanwhile, corporate earnings generally remained strong, and many companies had shored up their balance sheets. Investors grew more tolerant of risks, focusing more intently on business fundamentals and less on news headlines. These positive influences were called into question during the spring, when measures designed to relieve fiscal pressures in Europe encountered political resistance, the Chinese economy remained under pressure, and the U.S. labor market’s rebound slowed. However, investor sentiment soon improved when several central banks announced measures to stimulate their economies. In a July speech, the head of the European Central Bank signaled the central bank’s commitment to supporting the euro, which was followed by plans to buy distressed debt from the European Union’s more troubled members. In China, industrial production improved, supporting exporters and commodities producers, and investors responded positively to expectations that new government leadership would adopt more stimulative fiscal policies. In the United States, the Federal Reserve Board extended Operation Twist in June and embarked on a third round of quantitative easing in September. Stock Selections Buoyed Relative Performance The fund achieved relatively strong results in the health care sector, where Australian blood plasma specialist CSL benefited from a weaker Australian dollar, strong sales and positive news regarding new products under development, and Denmark’s Novo Nordisk, Cl. B, saw sales of its diabetes drugs increase. Moreover, Australian hearing implants producer Cochlear rebounded from depressed levels after the company responded decisively to a 2011 product recall. In other areas, Spain-based retailer Inditex reported higher gross margins and favorable same-store sales comparisons as the company’s international and online presence continues to expand. Finnish elevator manufacturer Kone, Cl. B, posted strong results, particularly in China, enabling management to increase sales and earnings guidance to investors. 4 Disappointments during the reporting period included U.K. supermarket chain Tesco, which following a period of disappointing sales growth within its U.K. store base saw expenses rise as it pursued an extensive investment program to refurbish stores and improve customer service. In the energy sector, U.K.-based BG Group encountered production problems in a number of its natural gas fields, government intervention prevented Petroleo Brasileiro, ADR from passing along higher input costs to its customers, and French pipe producer Vallourec struggled with operational issues. Finally, Japanese electronics company Canon was undermined by competitive pressures in its product markets exacerbated by the strong yen. Global Uncertainty Persists With valuations higher than they were a year ago and economic recovery in many parts of the world muted at best, a degree of caution is warranted. That said, the investment focus remains unchanged; a continued focus on companies that, in our analysis, have low debt levels, robust long term growth prospects and strong market leading positions, companies with the attributes to deliver profitable growth regardless of broader economic conditions. December 17, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of International Stock Fund on 12/29/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in developed markets excluding the U.S. and Canada. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 12/29/06 % % % without sales charge 12/29/06 % % % Class C shares with applicable redemption charge † 12/29/06 % % % without redemption 12/29/06 % % % Class I shares 12/29/06 % % % Morgan Stanley Capital International Europe, Australasia, Far East Index 12/31/06 % –4.73 % –1.90 % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in International Stock Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 7.03 $ 10.98 $ 4.94 Ending value (after expenses) $ 1,145.10 $ 1,141.70 $ 1,147.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.61 $ 10.33 $ 4.65 Ending value (after expenses) $ 1,018.45 $ 1,014.75 $ 1,020.40 † Expenses are equal to the fund’s annualized expense ratio of 1.31% for Class A, 2.05% for Class C and .92% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2012 Common Stocks—97.4% Shares Value ($) Australia—9.0% Coca-Cola Amatil 2,918,000 41,841,456 Cochlear 280,800 22,095,468 CSL 877,400 47,339,421 Shopping Centres Australasia Property Group 268,000 405,544 Woodside Petroleum 1,122,000 39,577,132 Woolworths 1,340,000 40,945,920 Belgium—1.8% Colruyt 849,000 Brazil—1.6% Petroleo Brasileiro, ADR, Cl. A 1,895,900 Canada—2.0% Suncor Energy 1,326,900 China—3.2% China Shenhua Energy, Cl. H 5,297,000 21,700,053 CNOOC 21,889,000 46,827,130 Denmark—2.0% Novo Nordisk, Cl. B 265,000 Finland—1.1% Kone, Cl. B 318,000 France—7.6% Air Liquide 331,300 40,462,971 Danone 656,700 41,657,076 Essilor International 364,000 35,149,757 L’Oreal 333,000 45,191,960 Germany—4.5% Adidas 541,000 47,576,985 SAP 610,000 47,631,582 Hong Kong—6.2% China Mobile 3,890,500 44,476,052 CLP Holdings 4,863,000 42,636,429 Hong Kong & China Gas 16,866,206 45,700,798 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Italy—.7% Tenaris, ADR 388,800 Japan—21.9% AEON Mall 866,900 22,399,430 Canon 1,302,900 45,566,333 Chugai Pharmaceutical 628,000 12,448,014 Daito Trust Construction 411,700 39,903,961 Denso 1,309,100 43,019,978 FANUC 250,400 42,221,872 Honda Motor 1,333,700 44,200,502 INPEX 7,665 41,098,199 Keyence 83,820 23,406,762 Komatsu 1,944,500 43,567,556 Mitsubishi Estate 1,186,000 22,861,091 Shimamura 204,300 20,644,374 Shin-Etsu Chemical 748,700 44,049,190 Tokio Marine Holdings 899,000 23,054,358 Singapore—1.9% DBS Group Holdings 1,681,305 19,904,028 Oversea-Chinese Banking 2,715,061 20,931,283 Spain—2.6% Inditex 398,300 Sweden—1.9% Hennes & Mauritz, Cl. B 1,242,000 Switzerland—8.6% Nestle 665,000 43,522,445 Novartis 652,000 40,349,843 Roche Holding 164,000 32,279,702 SGS 8,290 18,598,155 Syngenta 120,500 48,306,626 Taiwan—2.4% Taiwan Semiconductor Manufacturing, ADR 2,910,500 10 Common Stocks (continued) Shares Value ($) United Kingdom—18.4% BG Group 2,380,000 40,800,436 Burberry Group 2,229,000 45,961,340 Centrica 8,085,000 42,215,161 HSBC Holdings 4,736,000 48,387,388 Reckitt Benckiser Group 734,000 46,157,235 SABMiller 924,000 41,858,017 Smith & Nephew 4,000,000 42,136,631 Standard Chartered 1,905,990 44,431,163 Tesco 7,761,000 40,423,947 Total Common Stocks (cost $1,821,409,061) Other Investment—2.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $47,720,000) 47,720,000 a Total Investments (cost $1,869,129,061) % Cash and Receivables (Net) .4 % Net Assets % ADR—American Depository Receipts a Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Staples 17.9 Materials 6.2 Consumer Discretionary 13.9 Utilities 6.1 Energy 13.2 Industrial 6.0 Health Care 12.8 Money Market Investment 2.2 Financial 11.4 Telecommunication Services 2.1 Information Technology 7.8 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 1,821,409,061 2,078,219,289 Affiliated issuers 47,720,000 47,720,000 Cash 2,143,118 Cash denominated in foreign currencies 1,348,124 1,337,787 Receivable for shares of Common Stock subscribed 4,961,181 Dividends receivable 3,445,232 Prepaid expenses 56,894 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,684,172 Payable for shares of Common Stock redeemed 2,053,395 Accrued expenses 284,790 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,913,398,796 Accumulated undistributed investment income—net 29,866,773 Accumulated net realized gain (loss) on investments (66,121,372 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 256,716,947 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 174,825,039 23,962,045 1,935,074,060 Shares Outstanding 12,374,662 1,729,478 135,655,313 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended November 30, 2012 Investment Income ($): Income: Cash dividends (net of $3,432,206 foreign taxes withheld at source): Unaffiliated issuers 49,282,744 Affiliated issuers 49,781 Total Income Expenses: Management fee—Note 3(a) 14,484,528 Shareholder servicing costs—Note 3(c) 948,887 Custodian fees—Note 3(c) 465,587 Distribution fees—Note 3(b) 168,480 Directors’ fees and expenses—Note 3(d) 165,856 Professional fees 163,992 Registration fees 158,048 Prospectus and shareholders’ reports 70,817 Loan commitment fees—Note 2 15,392 Miscellaneous 103,383 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (455 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (25,668,274 ) Net realized gain (loss) on forward foreign currency exchange contracts (939,489 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 229,678,449 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 14,241 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2012 2011 Operations ($): Investment income—net 32,588,010 15,717,906 Net realized gain (loss) on investments (26,607,763 ) (19,894,512 ) Net unrealized appreciation (depreciation) on investments 229,692,690 (41,774,228 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,727,130 ) (891,065 ) Class C Shares (33,444 ) (62,687 ) Class I Shares (14,304,931 ) (5,951,410 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 69,431,573 141,281,526 Class C Shares 6,334,328 15,822,744 Class I Shares 952,851,615 597,266,958 Dividends reinvested: Class A Shares 1,702,274 878,594 Class C Shares 23,020 42,711 Class I Shares 7,414,889 2,081,783 Cost of shares redeemed: Class A Shares (108,468,076 ) (64,098,053 ) Class C Shares (8,328,062 ) (4,950,839 ) Class I Shares (338,580,321 ) (130,894,151 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,331,872,472 827,297,195 End of Period Undistributed investment income—net 29,866,773 13,815,202 14 Year Ended November 30, 2012 2011 Capital Share Transactions: Class A Shares sold 5,272,552 10,369,700 Shares issued for dividends reinvested 140,566 64,508 Shares redeemed (8,325,957 ) (4,837,020 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 485,056 1,171,466 Shares issued for dividends reinvested 1,923 3,178 Shares redeemed (648,380 ) (387,816 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 72,715,136 44,375,224 Shares issued for dividends reinvested 608,776 151,955 Shares redeemed (25,572,016 ) (9,928,482 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.58 12.83 11.97 8.43 13.72 Investment Operations: Investment income—net a .21 .15 .09 .05 .09 Net realized and unrealized gain (loss) on investments 1.46 (.31 ) .86 3.58 (5.28 ) Total from Investment Operations 1.67 (.16 ) .95 3.63 (5.19 ) Distributions: Dividends from investment income—net (.12 ) (.09 ) (.09 ) (.09 ) (.02 ) Dividends from net realized gain on investments — (.08 ) Total Distributions (.12 ) (.09 ) (.09 ) (.09 ) (.10 ) Net asset value, end of period 14.13 12.58 12.83 11.97 8.43 Total Return (%) b 13.40 (1.32 ) 7.99 43.33 (38.07 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.31 1.27 1.34 1.43 1.43 Ratio of net expenses to average net assets 1.31 1.27 1.34 1.42 1.41 Ratio of net investment income to average net assets 1.62 1.08 .69 .50 .79 Portfolio Turnover Rate 5.47 5.07 5.91 21.67 13.18 Net Assets, end of period ($ x 1,000) 174,825 192,351 124,347 18,059 1,126 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended November 30, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.33 12.64 11.83 8.32 13.64 Investment Operations: Investment income (loss)—net a .12 .04 (.02 ) (.01 ) .00 b Net realized and unrealized gain (loss) on investments 1.43 (.30 ) .87 3.53 (5.24 ) Total from Investment Operations 1.55 (.26 ) .85 3.52 (5.24 ) Distributions: Dividends from investment income—net (.02 ) (.05 ) (.04 ) (.01 ) — Dividends from net realized gain on investments — (.08 ) Total Distributions (.02 ) (.05 ) (.04 ) (.01 ) (.08 ) Net asset value, end of period 13.86 12.33 12.64 11.83 8.32 Total Return (%) c 12.58 (2.08 ) 7.18 42.31 (38.58 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.06 2.05 2.13 2.25 2.24 Ratio of net expenses to average net assets 2.06 2.05 2.13 2.22 2.20 Ratio of net investment income (loss) to average net assets .90 .33 (.12 ) (.13 ) .03 Portfolio Turnover Rate 5.47 5.07 5.91 21.67 13.18 Net Assets, end of period ($ x 1,000) 23,962 23,319 13,959 1,224 197 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.70 12.93 12.04 8.47 13.76 Investment Operations: Investment income—net a .26 .19 .14 .12 .14 Net realized and unrealized gain (loss) on investments 1.46 (.31 ) .86 3.57 (5.30 ) Total from Investment Operations 1.72 (.12 ) 1.00 3.69 (5.16 ) Distributions: Dividends from investment income—net (.16 ) (.11 ) (.11 ) (.12 ) (.05 ) Dividends from net realized gain on investments — (.08 ) Total Distributions (.16 ) (.11 ) (.11 ) (.12 ) (.13 ) Net asset value, end of period 14.26 12.70 12.93 12.04 8.47 Total Return (%) 13.74 (1.01 ) 8.38 43.98 (37.82 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 .93 .97 1.01 1.03 Ratio of net expenses to average net assets .93 .93 .97 1.01 1.02 Ratio of net investment income to average net assets 1.96 1.41 1.11 1.18 1.19 Portfolio Turnover Rate 5.47 5.07 5.91 21.67 13.18 Net Assets, end of period ($ x 1,000) 1,935,074 1,116,202 688,992 339,535 119,650 a Based on average shares outstanding at each month end. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: International Stock Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering nine series, including the fund.The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 400 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (100 million shares authorized) and Class I (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 2,078,219,289 — — Mutual Funds 47,720,000 — — † See Statement of Investments for additional detailed categorizations. At November 30, 2011, $582,080,078 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended November 30, 2012 were as follows: Affiliated Investment Value Value Net Company 11/30/2011($) Purchases ($) Sales ($) 11/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 25,700,000 733,300,000 711,280,000 47,720,000 2.2 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to com- 24 ply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $34,713,695, accumulated capital losses $63,186,457 and unrealized appreciation $248,935,110. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to November 30, 2012. If not applied, $598,805 of the carryover expires in fiscal year 2016, $15,114,500 expires in fiscal year 2017 and $16,297,830 expires in fiscal year 2019. The fund has $4,753,073 of post-enactment short-term capital losses and $26,422,249 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2012 and November 30, 2011 were as follows: ordinary income $16,065,505 and $6,905,162, respectively. During the period ended November 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, the fund decreased accumulated undistributed investment income-net by $470,934 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross 26 and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A., was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus had contractually agreed, from December 1, 2011 through April 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) expenses) exceed an annual rate of 1.25% of the value of the fund’s average daily net assets. During the period ended November 30, 2012, there was no reduction in expenses pursuant to the undertaking. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. During the period ended November 30, 2012, the Distributor retained $15,764 from commissions earned on sales of the fund’s Class A shares and $6,621 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2012, Class C shares were charged $168,480, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2012, Class A and Class C shares were charged $428,505 and $56,160, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 28 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $50,946 for transfer agency services and $2,350 for cash management services. Cash management fees were partially offset by earnings credits of $293.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $465,587 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $4,363 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $162. During the period ended November 30, 2012, the fund was charged $8,650 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $1,448,360, Distribution Plan fees $14,223, Shareholder Services Plan fees $40,648, custodian fees $166,583, Chief Compliance Officer fees $3,318 and transfer agency fees $11,040. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended November 30, 2012, amounted to $666,870,501 and $90,481,273, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended November 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At November 30, 2012, there were no forward contracts outstanding. 30 The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2012: Average Market Value ($) Forward contracts 8,713,963 At November 30, 2012, the cost of investments for federal income tax purposes was $1,876,910,898; accordingly, accumulated net unrealized appreciation on investments was $249,028,391, consisting of $304,991,187 gross unrealized appreciation and $55,962,796 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors International Stock Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of International Stock Fund (one of the series comprising Strategic Funds, Inc.) as of November 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of International Stock Fund at November 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York January 28, 2013 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended November 30, 2012: —the total amount of taxes paid to foreign countries was $2,991,761 —the total amount of income sourced from foreign countries was $52,715,435. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2012 calendar year with Form 1099-DIV which will be mailed in early 2013. For the fiscal year ended November 30, 2012, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $16,065,505 represents the maximum amount that may be considered qualified dividend income. The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on November 5-6, 2012, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), between Dreyfus and Walter Scott & Partners Limited (the “Sub-Adviser”), pursuant to which the Sub-Adviser provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, 34 including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was variously above, at and below the Performance Group median and the Performance Universe median for the various time periods. Dreyfus also provided a comparison of the fund’s calendar year returns to the fund’s benchmark index and noted that the fund’s returns were higher in four years and lower in one year than those of the benchmark index. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group median and at the Expense Universe median, and the fund’s total expenses were below the Expense Group median and the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding 36 Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) The Board was satisfied with the fund’s performance, in light of the considerations described above. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements for the ensuing year was in the best interests of the fund and its shareholders. 38 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (77) Board Member (1988) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) No. of Portfolios for which Board Member Serves: 27 ————— Gordon J. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Partner in the law firm of Venable, LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf, LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 50 ————— Joni Evans (70) Board Member (2006) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 27 The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ehud Houminer (72) Board Member (1994) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 ————— Richard C. Leone (72) Board Member (1984) Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues Other Public Company Board Memberships During Past 5Years: • Partnership for a Secure America, Director No. of Portfolios for which Board Member Serves: 27 ————— Hans C. Mautner (75) Board Member (1984) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 27 ————— Robin A. Melvin (49) Board Member (1995) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 40 Burton N.Wallack (62) Board Member (2006) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 27 ————— John E. Zuccotti (75) Board Member (1984) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York Other Public Company Board Memberships During Past 5Years: • Emigrant Savings Bank, Director (2004-present) • Doris Duke Charitable Foundation,Trustee (2006-present) • New York Private Bank & Trust, Director No. of Portfolios for which Board Member Serves: 27 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) 42 The Fund 43 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $142,464 in 2011 and $144,962 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $24,000 in 2011 and $48,000 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $11,489 in 2011 and $19,386 in 2012. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $766 in 2011 and $444 in 2012. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $200,000 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $19,415,177 in 2011 and $50,505,978 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2013 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2013 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
